DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 01/28/2022 on Daniel McClure (Reg. No. 38,962).

The application has been amended as follows:
Claim 1, line 15, replace “the intersecting connection points” to --intersecting connection points--.
Claim 3, line 2, replace “a respective capacitor” to --the respective capacitor--.
Claim 4, line 3, replace “the fingers” to --fingers--.
Claim 4, line 4, replace “the fingers” to --fingers--.
Claim 4, line 13, delete “strips.” and add --strips; and-- then add a new line and add --wherein each pair of metal strips is laid out in a lateral zone as seen from the top view, not overlapping with a zone of any other pair of metal strips, and each metal strip 
Claim 6, line 2, replace “a respective capacitor” to --the respective capacitor--.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a plurality of pairs of metal strips laid out on a second metal layer of the multi-layer structure, wherein each pair of said plurality of pairs of metal strips comprises a first metal strip intersecting the first multi-finger end as seen from a top view and connecting to the first multi- finger end through a first set of vias, and a second metal strip intersecting the second multi-finger end as seen from the top view and connecting to the second multi-finger end through a second set of vias; 
wherein each pair of metal strips is laid out in a lateral zone as seen from the top view, not overlapping with a zone of any other pair of metal strips, and each metal strip is configured to be connected to an end of a capacitor, such that the metal strips of each pair of metal strips are configured for connection to a single capacitor, wherein intersecting connection points of the metal strips and the multiple fingers are configured such that the capacitor connected to each pair of metal strips is connected in parallel with the other connected capacitors. 
laying out a plurality of pairs of metal strips on a second metal layer of the multi-layer structure, wherein each pair of said plurality of pairs of metal strips comprises a first metal strip intersecting the first multi-finger end and a second metal strip intersecting the second multi-finger end as seen from a top view;
connecting the first metal strip to the first multi-finger end using a plurality of vias for each pair of said plurality of pairs of metal strips; and
connecting the second metal strip to the second multi-finger end using a plurality of vias for each pair of said plurality of pairs of metal strips; and
wherein each pair of metal strips is laid out in a lateral zone as seen from the top view, not overlapping with a zone of any other pair of metal strips, and each metal strip is configured to be connected to an end of a capacitor, such that the metal strips of each pair of metal strips are configured for connection to a single capacitor, wherein intersecting connection points of the metal strips and the multiple fingers are configured such that the capacitor connected to each pair of metal strips is connected in parallel with the other connected capacitors.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837